Citation Nr: 0015253	
Decision Date: 06/09/00    Archive Date: 06/15/00

DOCKET NO.  99-00 250A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to payment or reimbursement of the cost of 
unauthorized medical services provided during hospitalization 
at Johnson Memorial Hospital from November 24, 1997 to 
November 27, 1997 and from March 5, 1998 to March 9, 1998.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel

INTRODUCTION

The veteran served on active duty from October 1946 to 
February 1948.

This appeal arises before the Board of Veterans' Appeals 
(Board) from an August 1998 determination letter of the 
Department of Veterans Affairs (VA) Medical Center in West 
Haven, Connecticut, which denied the issue on appeal.  The 
appeal was received from the VA Regional Office (RO) in 
Hartford, Connecticut.

In a December 1999 rating decision, increased ratings were 
denied for right leg, gastric ulcer, and right hip 
disabilities.  Increased ratings were granted for lumbosacral 
disc disease, varicose veins of the right leg, and scar, 
ulcer of the left leg.  In January 2000, the veteran was 
notified of this decision and of his procedural and appellate 
rights.  The veteran has not initiated an appeal as to any of 
these issues.  


FINDINGS OF FACT

1.  At the time of the veteran's hospitalization at Johnson 
Memorial Hospital from November 24, 1997 to November 27, 1997 
and from March 5, 1998 to March 9, 1998, the veteran was 
service-connected for a right knee disability, rated as 30 
percent disabling; lumbosacral disc disease, rated as 20 
percent disabling; varicose veins of the right leg, rated as 
20 percent disabling; history of gastric ulcer, rated as 10 
percent disabling; sprain of the right hip, rated as 
noncompensable; and scar, ulcer of the left leg, rated as 
noncompensable.  The combined rating was 60 percent.  

2.  At the time of the veteran's hospitalization at Johnson 
Memorial Hospital from November 24, 1997 to November 27, 1997 
and from March 5, 1998 to March 9, 1998, the veteran was not 
rated as having a total disability permanent in nature 
resulting from a service-connected disability nor was he 
participating in a rehabilitation program under Chapter 31.  

3.  At the time of the veteran's hospitalization at Johnson 
Memorial Hospital from November 24, 1997 to November 27, 
1997, he was admitted for shortness of breath associated with 
hemoptysis; he was treated for hemoptysis, congestive heart 
failure, bronchitis, and a right foot ulcer due to diabetes; 
he was not treated for a right knee disability; lumbosacral 
disc disease; varicose veins of the right leg; gastric ulcer; 
right hip disability, or for a scar, ulcer of the left leg.

4.  At the time of the veteran's hospitalization at Johnson 
Memorial Hospital from March 5, 1998 to March 9, 1998, he was 
admitted and treated for unstable angina; he was not treated 
for a right knee disability; lumbosacral disc disease; 
varicose veins of the right leg; gastric ulcer; right hip 
disability, or for a scar, ulcer of the left leg.


CONCLUSION OF LAW

The veteran's claim of entitlement to payment or 
reimbursement of the cost of unauthorized medical services 
provided during hospitalization at Johnson Memorial Hospital 
from November 24, 1997 to November 27, 1997 and from March 5, 
1998 to March 9, 1998, is not well-grounded.  38 U.S.C.A. §§ 
1728, 5107 (West 1991); 38 C.F.R. § 17.120 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well-grounded."  38 U.S.C.A. § 5107(a) (West 1991).  In order 
to establish a "well-grounded" claim, an appellant needs to 
provide evidence relevant to the requirements for that claim 
of sufficient weight to make the claim plausible or 
meritorious on its own and capable of substantiation.  Franko 
v. Brown, 4 Vet. App. 502, 505 (1993); Tirpak v. Derwinski, 2 
Vet. App. 609, 610-611 (1992); Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).

To the extent allowable, payment or reimbursement of the 
expenses of care, not previously authorized, in a private or 
public hospital not operated by VA, or of any medical 
services not previously authorized, including transportation 
(except prosthetic appliances, similar devices, and repairs), 
may be paid under the following circumstances: (a)  For 
veterans with service-connected disabilities.  Care or 
services not previously authorized were rendered to a veteran 
in need of such care or services: (1) for an adjudicated 
service-connected disability; (2) for nonservice-connected 
disabilities associated with and held to be aggravating an 
adjudicated service-connected disability; (3) for any 
disability of a veteran who has a total disability permanent 
in nature resulting from a service-connected disability; (4) 
for any illness, injury or dental condition in the case of a 
veteran who is participating in a rehabilitation program 
under 38 U.S.C. Chapter 31 and who is medically determined to 
be in need of hospital care or medical services for any of 
the reasons enumerated in § 17.48(j); and (b)  In a medical 
emergency.  Care and services not previously authorized were 
rendered in a medical emergency of such nature that delay 
would have been hazardous to life or health, and (c)  When 
Federal facilities are unavailable.  VA or other Federal 
facilities were not feasibly available, and an attempt to use 
them beforehand or obtain prior VA authorization for the 
services required would not have been reasonable, sound, 
wise, or practicable, or treatment had been or would have 
been refused.  38 C.F.R. § 17.120 (1999).

Therefore, the elements of a well-grounded claim of 
entitlement to payment or reimbursement of unauthorized 
medical expenses are: (1) evidence that the treatment was for 
a service-connected disability, (2) evidence that the 
treatment was for a medical emergency, and (3) evidence that 
federal facilities were unavailable.  38 C.F.R. § 17.120 
(1999).

The veteran has claimed entitlement to payment or 
reimbursement of unauthorized medical expenses incurred 
during hospitalization at Johnson Memorial Hospital from 
November 24, 1997 to November 27, 1997 and from March 5, 1998 
to March 9, 1998.  However, the Board finds that his claim is 
not well-grounded and is therefore denied.

The Board notes that at the time of the veteran's 
hospitalization at Johnson Memorial Hospital from November 
24, 1997 to November 27, 1997 and from March 5, 1998 to March 
9, 1998, the veteran was service-connected for a right knee 
disability, rated as 30 percent disabling; lumbosacral disc 
disease, rated as 20 percent disabling; varicose veins of the 
right leg, rated as 20 percent disabling; history of gastric 
ulcer, rated as 10 percent disabling; sprain of the right 
hip, rated as noncompensable; and scar, ulcer of the left 
leg, rated as noncompensable.  The combined rating was 60 
percent.  The veteran was not rated as having a total 
disability permanent in nature resulting from a service-
connected disability nor was he participating in a 
rehabilitation program under Chapter 31.  

At the time of the veteran's hospitalization at Johnson 
Memorial Hospital from November 24, 1997 to November 27, 
1997, he was admitted for shortness of breath associated with 
hemoptysis; he was treated for hemoptysis, congestive heart 
failure, bronchitis, and a right foot ulcer due to diabetes.  
The veteran was not treated for a right knee disability; 
lumbosacral disc disease; varicose veins of the right leg; 
gastric ulcer; right hip disability, or for a scar, ulcer of 
the left leg.

Similarly, at the time of the veteran's hospitalization at 
Johnson Memorial Hospital from March 5, 1998 to March 9, 
1998, he was admitted and treated for unstable angina.  The 
veteran was not treated for a right knee disability; 
lumbosacral disc disease; varicose veins of the right leg; 
gastric ulcer; right hip disability, or for a scar, ulcer of 
the left leg.

Thus, in sum, during the two periods of hospitalization in 
question, the veteran was not treated for an adjudicated 
service-connected disability.  Moreover, there is no 
competent medical evidence showing that he was treated for 
nonservice-connected disabilities associated with and held to 
be aggravating an adjudicated service-connected disability 
nor has the veteran asserted such.  

Therefore, the veteran's claim must be denied as the first 
criterion of 38 C.F.R. § 17.120 (1999) is not met.  The 
evidence of record shows that one of the essential elements 
of a claim of entitlement to payment or reimbursement of 
unauthorized medical expenses was not present; thus, the 
claim is not well-grounded.

Although the veteran asserted during a personal hearing at a 
VAMC in January 1999 that further evidence should be obtained 
with regard to the two periods of hospitalization, the Board 
notes that this is unnecessary since the discharge summaries 
are of record and fully explain the nature of the veteran's 
treatment during his two periods of hospitalization.  The 
veteran does not assert that additional records will show 
that his treatment was for a service-connected disability or 
nonservice-connected disabilities associated with and held to 
be aggravating an adjudicated service-connected disability; 
rather, he asserts that those records are pertinent to the 
other two prongs of 38 C.F.R. § 17.120 (1999).  However, 
since the first prong of 38 C.F.R. § 17.120 (1999) is not 
satisfied, the other two prongs are not addressed even though 
the RO conceded those two prongs were met.  

In claims that are not well-grounded, the VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to his claim.  However, the VA may be obligated 
under 38 U.S.C.A. § 5103(a) (West 1991) to advise a claimant 
of evidence needed to complete his application.  This 
obligation depends upon the particular facts of the case and 
the extent to which the Secretary of the Department of 
Veterans Affairs has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69 (1995).  A review of the 
correspondence in this case, to include the statement of the 
case shows that the RO fulfilled its obligation under 
38 U.S.C.A. § 5103(a) (West 1991) as the veteran was fully 
informed of the reason for the denial of his claim and was 
advised of what evidence was needed in order to support his 
claim.  Furthermore, by this decision, the Board is informing 
the veteran of evidence which is lacking and that is 
necessary to make his claim as set forth above well-grounded.  


ORDER

Entitlement to payment or reimbursement of the cost of 
unauthorized medical services at issue is denied as not well-
grounded.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

 

